United States Court of Appeals
                     For the First Circuit


No. 08-1921

                    JOHN A. UPHOFF FIGUREROA,

                      Plaintiff, Appellant,

                               v.

              HECTOR ALEJANDRO; and NITZA VAZQUEZ,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on March 4, 2010, is
amended as follows:

     Page 3, footnote 1, lines 3 to 4, "Uphoff-Figueroa I, 2005
WL 3095517, at *12" should be replaced with "Uphoff-Figueroa v.
P.R. Elec. Power Auth. (Uphoff-Figueroa I), No. 03-1509, 2005 WL
3095517, at *12 (D.P.R. Nov. 18, 2005)."

     Page 4, lines 2 to 3, "civil rights conspiracy against all
defendants" should be replaced with "civil rights conspiracy
claims against all defendants".